DETAILED ACTION
This office action is in response to amendment filed 3/12/2021.
Claims 1-21 are pending. Claims 20-21 are new. Claims 15-19 have been withdrawn. Claims 1 and 15 have been amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 directed to an invention non-elected without traverse.  Although device claim 15 has been amended along with method claim 1, the allowability of claim 1 relies on the processing step recited in claim 1. Accordingly, claims 15-19 been cancelled.
Allowable Subject Matter
Claims 1-14, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim reciting a method of fabricating a TFT comprising a step of processing a metal layer to form a source electrode, a drain electrode, and a metal oxide layer from the same metal layer, wherein the metal oxide layer covers a part of the active layer between source electrode and drain electrode and the metal oxide layer extends over and covers the source and drain electrodes on the surface away from the substrate.
Chi US 2016/0343863 A1 teaches (FIG. 2) oxidizing a metal layer to simultaneously form source/drain electrodes 205,206,207 and a metal oxide layer 208; however, the metal oxide layer 208 does not cover a surface of the source/drain electrode away from the substrate.
Beak et al. US 2015/0115258 A1 teaches (FIGs. 3E-3F) oxidizing a metal layer 113a to simultaneously form source/drain electrodes 122b,123b and a metal oxide layer 126; however, the metal oxide layer 126 does not cover a surface of the source/drain electrode away from the substrate.
CN 106847932 A teaches (FIGs. 1-6) processing a metal layer 150 to form source and drain electrodes 151,152, and subsequently processing a separate metal layer 170 by oxidization to form a metal oxide layer 160; however, the source/drain electrodes and the metal oxide layer are formed by separately processing different metal layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815